Case 2:17-cr-00587-JMA Document 280 Filed 08/10/21 Page 1 of 2 PageID #: 4666




BEFORE: JOAN M. AZRACK                                       DATE: 8/10/2021
UNITED STATES DISTRICT JUDGE                                 TIME: 10:30 AM (2.5 hrs)
                                                                             FILED
                         CRIMINAL CAUSE FOR SENTENCING                       CLERK

DOCKET NO. 17-cr-587 (JMA)                                         2:31 pm, Aug 10, 2021
                                                                      U.S. DISTRICT COURT
DEFENDANT: Christopher McPartland           DEF. #: 1       EASTERN DISTRICT OF NEW YORK
☒ Present ☐ Not present      ☐ Custody ☒Bail                     LONG ISLAND OFFICE
DEFENSE COUNSEL: Larry Krantz, Lisa Cahill, Bradley Gershel
☐ Federal Defender     ☒ CJA         ☐ Retained

DEFENDANT: Thomas Spota      DEF. #: 2
☒ Present ☐ Not present      ☐ Custody ☒Bail
DEFENSE COUNSEL: Alan Vinegard, Erin Monju
☐ Federal Defender     ☐ CJA        ☒ Retained

AUSA: Nicole Boeckmann, Lara Gatz, Justina Geraci, Michael Maffei

PROBATION OFFICER: Steve Guttman

COURT REPORTER: Paul Lombardi                  COURTROOM DEPUTY: LMP

☒   Case Called.           ☒ Counsel present for all sides.
☒   Sentencing held.             ☐ Sentencing adjourned to .
☒   Statements of victims heard.
☒   Statements of defendant and counsel heard.
☒   Defendant sentenced on Counts 1 through 4 of the Indictment.

SENTENCE TEXT: Defendant McPartland: Counts 1 through 3: Imprisonment: 60
months, to run concurrently on each count. Supervised release: 2 years on each count, to
run concurrently. Special Assessment: $300.00. Count 4: Imprisonment: 6 months, to run
concurrently to Counts 1 through 3. Supervised release: 1 year, to run concurrently to
Counts 1 through 3. Special Assessment: $25.00. Defendant shall surrender to the
institution designated by the U.S. Bureau of Prisons by 12:00 PM on November 10, 2021.

Defendant Spota: Counts 1 through 3: Imprisonment: 60 months, to run concurrently on
each count. Supervised release: 2 years on each count, to run concurrently. Fine:
$100,000.00. Special Assessment: $300.00. Count 4: Imprisonment: 6 months, to run
concurrently to Counts 1 through 3. Supervised release: 1 year, to run concurrently to
Counts 1 through 3. Special Assessment: $25.00. Defendant shall surrender to the
institution designated by the U.S. Bureau of Prisons by 12:00 PM on December 10, 2021.
Case 2:17-cr-00587-JMA Document 280 Filed 08/10/21 Page 2 of 2 PageID #: 4667




☐    Remaining open counts are dismissed on
             ☐ Government’s motion.            ☐ Court’s motion.
☒ Court advised defendants of right to appeal.
☐ Defendant waived right to appeal in plea agreement.
☐ Transcript of the proceeding sealed with the exception of providing a copy to the
parties.

OTHER: Motions for bail pending appeal should be filed by 8/31/2021.
